DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, as explained in the previous Office action, Meegan et al. (US 2016/0176083 A1) as evidenced by Huntsman (Huntsman, “Araldite MY 721 Resin”, 06/2015) and Hexion (Hexion, “Epon Resin 828”, 06/21/2021) renders obvious all of the limitations of claim 1, except wherein a viscosity at 70°C is 200 Pa·s or less and 50 Pa·s or greater. Although Meegan teaches that the viscosity of the curable composition is no more than 5 Poise at a temperature range of from about 80°C to about 130°C [0023], which is a viscosity at a temperature range of from about 80°C to about 130°C of 0.5 Pa·s or less, Meegan’s curable composition would not have had a viscosity at 70°C that is 200 Pa·s or less and 50 Pa·s or greater because the lowest viscosity at 70°C in the claimed range is greater by a factor of 100 than the highest viscosity of Meegan’s curable composition at a temperature range of from about 80°C to about 130°C (50 Pa·s / 0.5 Pa·s = 100). Although Meegan’s curable composition would have had a higher viscosity at 70°C than at about 80°C, it would not have been greater by a factor of 100. One of ordinary skill in the art would have had no motivation to modify Meegan’s curable composition to have a viscosity at 70°C that is 200 Pa·s or less and 50 Pa·s or greater because Meegan teaches that it is preferred that not only should the initial viscosity be low but also that the viscosity be stable over time at an elevated process temperature, in order to ensure that the pot-life maintained [0026], and that as used herein, the term “elevated processing temperature” means above ambient temperature and encompasses the temperature of from about 80°C to about 130°C [0026]. Based on Meegan’s teachings, one of ordinary skill in the art would have selected the viscosity of Meegan’s curable composition at a temperature range of from about 80°C to about 130°C to be no more than 0.5 Pa·s and would have selected its viscosity at a temperature of 70°C to be less than 50 Pa·s. The prior art of record do not teach or suggest an epoxy resin composition, wherein a viscosity at 70°C is 200 Pa·s or less and 50 Pa·s or greater, that has all the other limitations of claim 1.
Since claim 11 recites a prepreg formed by using the epoxy resin composition for a fiber-reinforced composite material described in claim 1 as a matrix, and since claim 1 is allowed, claim 11 is also allowed.
Since claim 12 recites a fiber-reinforced composite material, the fiber-reinforced composite material being a thermoset product of the prepreg described in claim 11, and since claim 11 is allowed, claim 12 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767